Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, 23-41 and 43-51 in the reply filed on 05/24/2022 is acknowledged.
Claim 42 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13-14, 17, 24-31, 33-36, 38, 43-44, 48 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruecker (USP 7351558).
Regarding claim 1, Ruecker teaches, “The present invention provides a process for obtaining lipid from microorganisms comprising: (a) lysing cells of the microorganisms to produce a lysed cell mixture; (b) treating the lysed cell mixture to produce a phase separated mixture comprising a heavy layer and a light layer; (c) separating the heavy layer from the light layer; and (d) obtaining the lipid from the light layer. The lysed cell mixture may contain an emulsion, in which case the emulsion can be separated by centrifuging the lysed cell mixture. The separated lysed cell mixture comprises a heavy layer which contains aqueous solution and a light layer which contains lipids, which may be emulsified. The aqueous solution comprises solid cell materials which results from lysing cells. The light layer can be further washed with an aqueous washing solution until the lipid becomes substantially non-emulsified. (Col 2 Ln 6-24)”
Regarding claim 1 and the limitation “(a)   lysing the cells comprising the microbial oil to form a lysed cell composition;”, Rueker teaches lysing the cells, “(a) lysing cells of the microorganisms to produce a lysed cell mixture;(Col 2 Ln 8-9)” 
Regarding claim 1 and the limitation “(b)  treating the lysed cell composition to form an oil-containing emulsion;” Reucker teaches that the oil may be in an emulsion phase and further teaches steps to produce emulsions, “The lysed cell mixture may contain an emulsion, in which case the emulsion can be separated by centrifuging the lysed cell mixture (Col 2 Ln 16-19)”, ”Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase.(Col 4 Ln 59-63)”, and “The process of the present invention can also include rupturing or lysing the cells of microorganisms to release the lipids which are present within the cells. Cells can be lysed using any of the known methods including chemical; thermal; mechanical, including, but not limited to, french press, mills, ultrasonication, and homogenization; and combinations thereof.(Col 4 Ln 35-40).” As an emulsion has been formed the lysed cell composition has been treated to form an oil containing emulsion.
Regarding claim 1 and the limitation “(c)    separating the oil-containing emulsion from the lysed cell composition;”, Ruecker teaches steps of separating the emulsion, from the heavy phase containing lysed cells, “(c) separating the heavy layer from the light layer; and (d) obtaining the lipid from the light layer.(Col 2 Ln 12-15)”,  “The lysed cell mixture may contain an emulsion, in which case the emulsion can be separated by centrifuging the lysed cell mixture (Col 2 Ln 16-19)”, “”Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase. Centrifuging the mixture results in a two phase mixture comprising a heavy layer and a light layer. Typically, the heavy layer is an aqueous phase, which contains the majority of cellular debris. (Col 4 Ln 59-65)”,
Regarding claim 1 and the limitation “(d)    demulsifying the oil-containing emulsion; and”, Reucker teaches performing a set of steps of water washing to demulsify the emulsion and isolate the lipids/oil, “The light layer which contains emulsified lipids is then diluted with water, again separated into two phase mixture and the light layer is again isolated. This dilution with water, separation and isolation processes (i.e., washing process) can be achieved continuously by feeding water and removing the heavy layer throughout the process or it can be conducted in discreet steps. The washing process is generally repeated until a non-emulsified lipid layer is obtained (Col 4 Ln 65-Col 5 Ln 6)”. 
Regarding claim 1 and the limitation “(e)    recovering the oil.”  Ruecker teaches isolating the light phase until a lipid layer is obtained and further teaches that the lipid is isolated, “d) obtaining the lipid from the light layer.(Col 2 Ln 14-15)”, and “This dilution with water, separation and isolation processes (i.e., washing process) can be achieved continuously by feeding water and removing the heavy layer throughout the process or it can be conducted in discreet steps. The washing process is generally repeated until a non-emulsified lipid layer is obtained. It is believed that the oil-water interface of the emulsion is stabilized by residual cellular debris which is removed by the washing process. During the washing process, the successive amount of water added is reduced to increase the lipid content. While reducing the amount of feed water too quickly can result in loss of lipids to the aqueous phase, reducing the amount of feed water too slowly results in an inefficient washing process. One can readily determine an appropriate rate of feed water reduction by observing or analyzing the separated aqueous layer. Generally, the lipid layer, i.e., the light layer, is colored; therefore, in many cases one can determine an appropriate rate of feed water reduction by simply analyzing or observing the color of the aqueous layer which is separated from the lipid layer.   The isolated lipid can be further refined using a process similar to that used to refine standard vegetable oils. (Col 4 Ln 65-Col 5 Ln 21)” 
Regarding claim 2 and the limitation “wherein at least one of (a) or (b) further comprises raising the pH of the cells or the lysed cell composition.”, Reuker teaches adding base to the fermentation broth while lysing the cells, “While, the process of the present invention can include isolating microorganisms from a fermentation process, one of the advantages of the present invention is that it allows fermentation of microorganisms and isolation of lipids to be carried out in a single vessel. For example, after the fermentation, one can add base to the fermentation vessel and heat the mixture to lyse cells.(Col 5 Ln 51-58)” , and  “b) contacting said fermentation broth with a base to dissolve at least a part of any proteins present in said fermentation broth (Claim 1)” 
Regarding claim 3, and the limitations “, wherein at least one of (a) or (b) further comprises raising the pH to about 7 or above.”, Ruecker teaches that the addition of base in the examples result in a pH above about 7 (See Table 2).
Regarding claims 5 and 6 and the limitations “wherein (a) further comprises controlling the pH of the cells” and “The process of claim 5, wherein controlling the pH of the cells comprises adding a base.”, Applicant claims a method of controlling the pH of the cell mixture and further defines that the control can be in the form of an addition of a base, As noted above Reucker teaches the addition of base to the cells and thus teaches a step of controlling the pH. 
Regarding claim 7 and the limitation, “wherein at least one of (a) or (b) further comprises agitating the cells or the lysed cell composition.” Ruecker teaches that the cells can undergo numerous steps which result in agitation of the cells such as mechanical methods including mills and homogination and ultrasonication “The process of the present invention can also include rupturing or lysing the cells of microorganisms to release the lipids which are present within the cells. Cells can be lysed using any of the known methods including chemical; thermal; mechanical, including, but not limited to, french press, mills, ultrasonication, and homogenization; and combinations thereof.(Col 4 Ln 35-40).” In addition Reucker teaches the use of stacked disc centrifuges which will further result in the agitation of the cells, “”Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase.(Col 4 Ln 59-63)”. 
Regarding claims 8 and the limitations “wherein at least one of (a) or (b) further comprises heating the cells or the lysed cell composition to at least 50° C.” Reucker teaches that the cells should be heated to at least 50 ° C, and further teaches ranges “Typically, the fermentation broth is heated to a temperature of at least about 50.degree. C., preferably at least about 75.degree. C., more preferably to at least about 100.degree. C (Col 4 Ln 43-46)”
Regarding claims 13 and 14 and the limitation “wherein the cells of (a) are unwashed.”, and “wherein the cells of (a) are contained in a fermentation broth”, Ruecker teaches that the method can be performed on fermentation broths, ““While, the process of the present invention can include isolating microorganisms from a fermentation process, one of the advantages of the present invention is that it allows fermentation of microorganisms and isolation of lipids to be carried out in a single vessel. For example, after the fermentation, one can add base to the fermentation vessel and heat the mixture to lyse cells.(Col 5 Ln 51-58)” , and  “b) contacting said fermentation broth with a base to dissolve at least a part of any proteins present in said fermentation broth (Claim 1)” .
Regarding claim 17 and the limitation, “wherein (c) further comprises centrifuging”, Ruecker teaches centrifugation of the oil emulsion to separate it from the aqueous phase, “Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase. Centrifuging the mixture results in a two phase mixture comprising a heavy layer and a light layer. Typically, the heavy layer is an aqueous phase, which contains the majority of cellular debris.(Col 4 Ln 59-Col 5 Ln 5)”.
Regarding claims 24, 25, 26, and 27, and the limitations “wherein the polyunsaturated fatty acid is selected from an omega-3 fatty acid, an omega-6 fatty acid, and mixtures thereof”, “wherein the polyunsaturated fatty acid is selected from docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA), arachidonic acid (ARA), gamma-linolenic acid (GLA), dihomo-gamma-linolenic acid (DGLA), stearidonic acid (SDA), and mixtures thereof.”, and “wherein the polyunsaturated fatty acid is docosahexaenoic acid (DHA).”,  “wherein the polyunsaturated fatty acid is arachidonic acid (ARA).”,  Ruecker teaches the polyunsaturated omega 3 acid DHA as a preferred fatty acid of microbial production and the method as well as the production and purification of arachidonic acid, “A  Exemplary lipids include, but are not limited to, arachidonic acid, stearidonic acid, cholesterol, desmesterol, astaxanthin, canthaxanthin, and n-6 and n-3 highly unsaturated fatty acids such as eicosapentaenoic acid, docosapentaenoic acid and docosahexaenoic acid.(Col 3 Ln 40-45)”, ”A typical microorganism lipid manufacturing process, such as production of omega-3 highly unsaturated fatty acid, in particular docosahexaenoic acid (DHA)(Col 1 Ln 24-27)”, and “The present invention is directed to a process for extracting, recovering, isolating or obtaining lipids from microorganisms. The process of the present invention is applicable to extracting a variety of lipids from a variety of microorganisms, for example, extracting lipids containing omega-3 highly unsaturated fatty acids, such as docosahexaenoic acid (DHA), in particular lipids containing a relatively large amount of DHA, from microorganisms producing the same and extracting lipids containing arachidonic acid from microorganisms producing the same (Col 3 Ln 3-15).” 
Regarding claims 28, 29, 30 and 31, and the limitations “wherein the microbial cells are algae, yeast, fungi, protest, or bacteria cells”, “wherein the microbial cells are from the genus Mortierella, genus Crypthecodinium, or order Thraustochytriales”, “wherein the microbial cells are from the order Thraustochytriales”, “wherein the microbial cells are from the genus Thraustochytrium, Schizochytrium, or mixtures thereof”,  Ruecker teaches the use of microorganisms of the genera Thraustochytrium and Schizochytrium, i.e. members of the order Thraustochytriales,  “More preferably the microorganisms are selected from the genus Thraustochytrium, Schizochytrium and mixtures thereof(Col 2 Ln 53-57)”, and Claim 9.

Regarding claim 33 and the limitation “, wherein the lysed cell composition comprises liquid, cell debris, and microbial oil.”, Ruecker teaches that the lysed cells comprise liquid, cell debris, and oil/lipids and that centrifugation results in separating the oil from the aqueous liquid and cell debris “Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase. Centrifuging the mixture results in a two phase mixture comprising a heavy layer and a light layer. Typically, the heavy layer is an aqueous phase, which contains the majority of cellular debris.(Col 4 Ln 59-Col 5 Ln 5)”
Regarding claim 34 and the limitation “wherein an organic solvent is not used to obtain the oil from the cells.”,  Ruecker teaches that the extraction can be performed without organic solvent “The present invention provides a method for extracting lipids from microorganisms without using organic solvent as an extraction solvent.(Abstract)”.   Further as noted in the examples Ruecker performs the method without the addition of organic solvent (Col 6 Ln 14-55).
Regarding claim 35 and the limitation “wherein (e) further comprises centrifuging the oil.”, Ruecker teaches centrifugation to of the oil to separate it from the aqueous phase, “Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase. Centrifuging the mixture results in a two phase mixture comprising a heavy layer and a light layer. Typically, the heavy layer is an aqueous phase, which contains the majority of cellular debris.(Col 4 Ln 59-Col 5 Ln 5)”.
Regarding claim 36 and the limitation “wherein (e) further comprises refining the oil.”, Reucker teaches that the oil produced may be further refined, “The isolated lipid can be further refined using a process similar to that used to refine standard vegetable oils. (Col 5 Ln 19-22)”, and exemplifies oil refining in the Examples (Col 7 Ln 25-Col 9 Ln 5).
Regarding claim 38, and the limitation “wherein the oil comprises at least 30% by weight docosahexaenoic acid.”,  Reucker teaches and claims obtaining at least 30% by weight DHA from the process, “The process of claim 1, wherein at least about 30% of the lipid is docosahexaenoic acid. (Claim 12)”. 
Regarding claim 43 and the limitation, “wherein (a) and (b) are combined together to form a one-step lysing and treating step.” Reucker teaches that the lysing step produces an emulsion and can include steps which result in the agitation and the formation of an emulsion such as homogenization, “The lysed cell mixture may contain an emulsion, in which case the emulsion can be separated by centrifuging the lysed cell mixture (Col 2 Ln 16-19)”, ”Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase.(Col 4 Ln 59-63)”, and “The process of the present invention can also include rupturing or lysing the cells of microorganisms to release the lipids which are present within the cells. Cells can be lysed using any of the known methods including chemical; thermal; mechanical, including, but not limited to, french press, mills, ultrasonication, and homogenization; and combinations thereof.(Col 4 Ln 35-40).” As an emulsion has been formed the lysed cell composition has been treated to form an oil containing emulsion.
Regarding claim 44, limitations a-e have been addressed above, regarding the limitation  “wherein at least one of (a) and (b) comprises raising the pH of the cells or lysed cell composition, agitating the cells or lysed cell composition, and heating the cells or lysed cell composition.”, Ruecker teaches that the step of lysing the cells includes raising the pH by the addition of a base, heating the composition and further teaches that the cells may be lysed by steps which result in agitation of the cells, such as homogenization, “While, the process of the present invention can include isolating microorganisms from a fermentation process, one of the advantages of the present invention is that it allows fermentation of microorganisms and isolation of lipids to be carried out in a single vessel. For example, after the fermentation, one can add base to the fermentation vessel and heat the mixture to lyse cells.(Col 5 Ln 51-58)” , and  “b) contacting said fermentation broth with a base to dissolve at least a part of any proteins present in said fermentation broth (Claim 1)”, and “Typically, the fermentation broth is heated to a temperature of at least about 50.degree. C., preferably at least about 75.degree. C., more preferably to at least about 100.degree. C (Col 4 Ln 43-46)”, and “The process of the present invention can also include rupturing or lysing the cells of microorganisms to release the lipids which are present within the cells. Cells can be lysed using any of the known methods including chemical; thermal; mechanical, including, but not limited to, french press, mills, ultrasonication, and homogenization; and combinations thereof.(Col 4 Ln 35-40).” 
Regarding claim 48 and the limitation “wherein (c) further comprises centrifuging”, RUecker teaches that the lipids/oil may be separated by centrifugation and the further teaches that multiple steps can be performed during the washing steps to obtain a lipid phase, “The solventless extraction process of the present invention can also include at least partially separating the broth from lipids. Typically, this is achieved by centrifuging, e.g., by passing the broth through a stacked-disc centrifuge, and collecting lipids as an emulsion phase. Centrifuging the mixture results in a two phase mixture comprising a heavy layer and a light layer. Typically, the heavy layer is an aqueous phase, which contains the majority of cellular debris. The light layer which contains emulsified lipids is then diluted with water, again separated into two phase mixture and the light layer is again isolated. This dilution with water, separation and isolation processes (i.e., washing process) can be achieved continuously by feeding water and removing the heavy layer throughout the process or it can be conducted in discreet steps. The washing process is generally repeated until a non-emulsified lipid layer is obtained.(Col 4 Ln 57-Col 5 Ln 5)”.
Regarding claim 50 and the limitation “wherein (e) further comprises centrifuging the oil.”,  The repeated wash step and centrifuge steps to obtain the lipid lay include centrifuging as quoted above. 
Regarding claim 51 and the limitation “wherein (e) further comprises refining the oil.”,  Reucker teaches that the oil produce may be further refined, “The isolated lipid can be further refined using a process similar to that used to refine standard vegetable oils. (Col 5 Ln 19-22)”, and exemplifies oil refining in the Examples (Col 7 Ln 25-Col 9 Ln 5).
The above reference anticipates the claim subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  9, 20-21, 39-41 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Reucker as applied to claims 1-3, 5-8, 13-14, 17, 24-31, 33-36, 38, 43-44, 48 and 50-51  above. 
Claim 9 and the limitation “wherein at least one of (a) or (b) further comprises heating the cells or the lysed cell composition from about 50° C to about 100° C.”, Reucker teaches temperatures including at least 50 ° C as well as 75° C and 100 °C.  Reucker thus teaches taking compositions below a temperature of 50° C and heating them to temperatures of at least about 100 ° C, this process will result in heating of the composition to 50° C and continuing to heat the composition to about 100 ° C, thus heating from about 50° C to about 100° C is rendered obvious by Reucker, “Typically, the fermentation broth is heated to a temperature of at least about 50.degree. C., preferably at least about 75.degree. C., more preferably to at least about 100.degree. C., and most preferably to at least about 130.degree. C. (Col 4 Ln 43-48)”. 
Regarding claim 20-21, and claim 49 and the limitations “wherein (d) further comprises adding an acid and/or a base” and “wherein the acid comprises citric acid”, and “wherein (d) further comprises at least one of heating to at least 50° C, adding an acid, and adding a base”, Reucker teaches that citric acid may be added to chelate divalent metal ions in the process of purifying the lipid, “Citric acid is also added to remove divalent metal ions by chelation. (Col 5 Ln 28-30)”,  One of ordinary skill in the art would find it obvious that the addition of citric acid could occur during the water wash steps to isolate the lipid.  One would be motivated to do so to combine purification steps and obtain isolated lipid that did not need a subsequent purification step to isolated divalent metal ions.  In addition Reucker teaches that the washing step removes residual cellular debris, chelating divalent metal ions would aid in the solublization of these components into the water wash.  
Regarding claims 39, 40 and 41, and the limitations “wherein the oil has an anisidine value of less than about 50.”, “wherein the oil has a phosphorus content of about 8 ppm or less”, and “wherein the oil has a peroxide value of less than about 5 meq/kg.”,  Reucker teaches the same method steps claimed by applicant for the purposes of isolating and refining microbial oil.  Reucker exemplifies that the method produces oils with similar properties and qualities as those claimed such as low peroxide value (Table 5).  The method of Reucker thus produces oils with the same poperties as the claimed method, including with the ansidine values claimed and phosphorous levels claimed.  If an additional step is required to achieve such levels such steps should be actively claimed.  In addition, Reucker teaches that the oils may be refined to create high quality oils, (Col 5 Ln 19-51).  
One of ordinary skill in the art would thus find it obvious that the oil of Reucker could be further refined, and result in the production of high quality oils with the claimed properties. 

Claims 3-4, 10-12, 15-16, 18-20, 23, 28-29, 32, 37, 45-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Reucker as applied to claim claims 1-9, 13-14, 17, 20-21, 24-26, 28-31, 33-36, 38-41, 43-44, 48 and 50-51 above, and further in view of Cherinko (USPGPub 20110295028) as evidenced by Barclay (USP 5583019).
For a discussion of what Reucker teaches, see the above sections.  Reucker teaches methods of lysing cells as well as obtaining the lipid phase from the emulsion, i.e. breaking the emulsion, which require steps of washing the isolated emulsion with water.  Reucker does not teach steps known in the art to aid in the lysing of cells or breaking of emulsions such as the addition of enzymes, the addition of salt, or heating the emulsion.  These steps would have been obvious however as they are known in the same field of endeavor as organic solvent free extraction of microbial oils by Cherinko. 
Regarding claims 3 and the limitations “, wherein at least one of (a) or (b) further comprises raising the pH to about 7 or above.”, and “,  Reucker does not teach a specific pH to obtain with the addition of base; however, Cherinko teaches a pH range of at least 8, “[0065] The present invention is directed to a process for obtaining a lipid from a cell composition, the process comprising raising the pH of the cell composition to 8 or above to lyse the cell composition…” One of ordinary skill in the art would find it obvious that the base added to aid in the lysing of the cells could be added to a pH of at least 8 as Cherinko teaches such a range for this step.  
Regarding claim 4 and the limitation wherein at least one of (a) or (b) further comprises raising the pH from about 7 to about 11”, Reucker does not teach a specific pH to raise the culture from and to; however, Cherinko teaches raising the pH to 11, “[0128] Raising a pH of a cell can include, but is not limited to, adding a base to a cell composition. In some embodiments, bases suitable for use with the present invention include, but are not limited to, hydroxide bases (e.g., LiOH, NaOH, KOH, Ca(OH).sub.2, and the like, and combinations thereof), carbonate bases (e.g., Na.sub.2CO.sub.3, K.sub.2CO.sub.3, MgCO.sub.3, and the like, and combinations thereof), bicarbonate bases (e.g., LiHCO.sub.3, NaHCO.sub.3, KHCO.sub.3, and the like, and combinations thereof), and combinations thereof. A base can be in the form of a solid (e.g., crystals, a granulate, pellets, and the like) or a liquid (e.g., an aqueous solution, an alcoholic solution such as a hydroxide base in methanol, ethanol, propanol, and the like), and combinations thereof. In some embodiments, the pH of the cell composition is raised to 8 or above, 9 or above, 10 or above, 11 or above, 12 or above, or a pH of 7 to 13, 7 to 12, 7 to 11, 7 to 10, 7 to 9, 8 to 13, 8 to 12, 8 to 11, 8 to 10, 8 to 9, 9 to 12, 9 to 11, 9 to 10, 10 to 12, or 10 to 11.”  Further as Schizyochytrium is a naturally occurring marine organism, one of ordinary skill in the art would find it obvious to culture the organism near neutral conditions of about a pH of 7.0. One of ordinary skill in the art would find it obvious to culture the organism at about a pH of 7.0 and to raise the pH to about 11 as it would be obvious to culture the organism near a pH of 7.0 and Cherinko teaches embodiments of adding base to raise the pH to about 11.    

Regarding claims 10 and 45 and the limitation “wherein (a) further comprises adding an enzyme in an amount of from about 0.05% to about 20% by weight of the cell broth.”,  Cherinko teaches that enzymes can aid in the lysing of cells, , “[0130] Enzymatic lysing refers to lysis of a cell wall or cell membrane of a cell by contacting the cell with one or more enzymes. Enzymes suitable for use with the present invention include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof. A non-limiting example of a chitinase includes chitotriosidase. Non-limiting examples of pectinases include pectolyase, pectozyme, polygalacturonase, and combinations thereof. In some embodiments, some enzymes are activated by heating.” Cherinko further teaches adding enzymes in several examples ([0219], [0221], [0222, [0223], [0224]).  In addition the amount of enzyme added to aid in lysing the cells can be considered a result effective variable.  It is well within the skill of one of ordinary skill in the art to determine effective ranges to use a component that is a result effective variable.It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
One of ordinary skill in the art would find it obvious that enzymes could be added to the fermentation broth to aid in the lysing of the cells as such steps are known in the art as taught by Cherinko.  One of ordinary skill in the art would be motivated to do so to improve the lysing of the cells which contain the oil product with is subsequently isolated.  
	Regarding claims 11 and 46 and the limitation “wherein (b) further comprises adding a salt in an amount of from about 0.05% to about 20% by weight of the cell broth.”, Cherinko teaches that salt may be added to the broth containing the lysed cell composition, “[0003] The present invention relates to processes for obtaining a lipid from a cell by lysing the cell, raising a pH of the cell and/or contacting the cell with a salt, and separating the lipid.” , and “[0028] In some embodiments, the salt is added in an amount of 0.1% to 20% by weight of the lysed cell composition. In some embodiments, the salt is added to the lysed cell composition in an amount of 0.5% to 15% by weight of the lysed cell composition. In some embodiments, the salt is added to the lysed cell composition in an amount of 2% to 10% by weight of the lysed cell composition.”.
	Regarding claim 12 and the limitation “wherein the salt is selected from the group consisting of alkali metal salts, alkali earth metal salts, sulfate salts, and combinations thereof.”, Cherinko teaches the salt may the types of salts claimed, “[0029] In some embodiments, the salt is selected from the group consisting of: alkali metal salts, alkali earth metal salts, sulfate salts, and combinations thereof. In some embodiments, the salt is sodium chloride. In some embodiments, the salt is sodium sulfate.”.
	Regarding claims 15, 16, and 47 and the limitations “wherein (c) further comprises heating the oil-containing emulsion and the lysed cell composition to at least 50° C.” and “wherein (c) further comprises heating the oil-containing emulsion and the lysed cell composition from about 50° C to about 100° C.”,    Cherinko teaches performing centrifugation within the claimed range, “”[0030] In some embodiments, the separating comprises centrifuging. In some embodiments, the separating comprises centrifuging at a temperature of 30.degree. C. to 90.degree. C.”and “[0080] In some embodiments, the separating comprises centrifuging. In some embodiments, the separating comprises centrifuging at a temperature of 10.degree. C. to 100.degree. C.”, One of ordinary skill in the art would find it obvious that the step of centrifugation could be performed in this temperature range as Cherinko teaches performing such as step.  
	Regarding claims 18, 19  and 49 and the limitations, “, wherein (d) further comprises heating the oil-containing emulsion to at least 50° C.” and “wherein (d) further comprises heating the oil-containing emulsion from about 50° C to about 100° C.”, and “wherein (d) further comprises at least one of heating to at least 50° C, adding an acid, and adding a base”   Cherinko teaches that heating may be used to demulsify compositions, i.e. break the emulsion and teaches heating to temperatures in this range, “[0012] In some embodiments, the process further comprises heating the lysed cell composition to demulsify the cell composition.”, ”[0022] In some embodiments, the cell composition is heated to a temperature of 60.degree. C. to 100.degree. C.” and, “[0025] In some embodiments, the separating a lipid occurs at a temperature of 10.degree. C. to 100.degree. C.” Based on the teachings of Cherinko one of ordinary skill in the art would find it obvious to heat isolated emulsions of Reucker to about 100° C is to aid in the demulsification of the emulsion and obtain the isolated lipid.  Cherinko thus teaches taking compositions at about 50° C, or heating composition through about 50 ° C and continuing to heat them to a temperature of about 100 ° C, this process will result in heating of the composition to 50° C and continuing to heat the composition to about 100 ° C, thus heating from about 50° C to about 100° C is rendered obvious by Reucker and Cherinko.  One of ordinary skill in the art would be motivated to do so to isolate the product more quickly or at higher yields.  
	Regarding claim 20, 23, and 49 and the limitations “wherein (d) further comprises adding an acid and/or a base.” and “wherein the base comprises sodium hydroxide.”, and “wherein (d) further comprises at least one of heating to at least 50° C, adding an acid, and adding a base Cherinko teaches base can be added to  deemulsify lipid emulsions and teaches the base may be NaOH, ”[0020] In some embodiments, the process further comprises raising the pH of the lysed cell composition to demulsify the cell composition. In some embodiments, raising the pH of the lysed cell composition to demulsify the cell composition comprises adding a base. In some embodiments, a second base is added after the adding of a salt or the heating.”, and “[0139] Bases suitable for use with the present invention include, but are not limited to, hydroxide bases (e.g., LiOH, NaOH, KOH, Ca(OH).sub.2, and the like, and combinations thereof), carbonate bases (e.g., Na.sub.2CO.sub.3, K.sub.2CO.sub.3, MgCO.sub.3, and the like, and combinations thereof), bicarbonate bases (e.g., LiHCO.sub.3, NaHCO.sub.3, KHCO.sub.3, and the like, and combinations thereof), and combinations thereof.” One of ordinary skill in the art would find it obvious that base could be added to the isolated emulsion in the method of Reucker, as Cherinko teaches that bases aid in the demulsification of microbial oil containing emulsions.  One of ordinary skill in the art would be motivated to do so to aid in the isolating of the lipid.  
Regarding claims 28, 29, 32 and the limitation  “wherein the microbial cells are algae, yeast, fungi, protest, or bacteria cells”, “wherein the microbial cells are from the genus Mortierella, genus Crypthecodinium, or order Thraustochytriales”, “wherein the microbial cells are from Mortierella Alpina”, Ruecker teaches that exemplary microorganisms which produce relatively large amounts of omega-3 fatty acids can be found in the art and incorporates the contents of three patents “Exemplary microorganisms which produce a relatively large amount of omega-3 highly unsaturated fatty acids are disclosed in commonly assigned U.S. Pat. Nos. 5,340,594 and 5,340,742, both issued to Barclay, and exemplary microorganisms which produce a relatively large amount of arachidonic acid are disclosed in commonly assigned U.S. Pat. No. 5,583,019, issued to Barclay. All of the above disclosed patents are incorporated herein by reference in their entirety.(Col 3 Ln 12-21)”  As evidenced by Barclay, one of the microorganism incorporated by reference known to be used and evaluated for arachidonic acid production is Mortierella alpina (Col 3 Ln 5-15).
Cherinko further teaches that Mortierella alpine may be used as an oil producing microbial cell ([0106]).  One of ordinary skill in the art would thus find it possible that this species of fungus could be used as the oil producing microbial cell that is being extracted. 

Regarding claim 37 and the limitation “wherein the oil comprises at least 30% by weight arachidonic acid”, Reucker teaches and claims obtaining at least 30% by weight DHA from the process, (Claim 12).  Reucker is silent on the possible concentration of ARA when that is the desired lipid to be obtained.  Cherinko teaches that when the purifying oil from microbial cells ARA can be obtained in the lipid fraction in an amount of at least 30, 35, 40, 45, or 50%,([0035]).  One of ordinary skill in the art would thus find it obvious when the desired unsaturated fatty acid was ARA, that microbial cells producing this fatty acid, such as Mortierella alpina could be use, and the oil obtained could comprise a fraction of ARA of greater than 30% by weight. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657